DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter



Claims 1-30 are allowed.
The following is an examiner’s statement for reasons of allowance because the prior art of records (US 2019/0206260 A1) Andrew J. Pilkington et al., (US 2019/0385448 A1) Michael Peter Montemurro et al., (US 2014/0270749 A1) William J. Miniscalco et al.; has failed alone or in combination to teach the claim limitations (as shown in bold and underlined):
Regarding claim 1, a method of determining an alternative communication mode for vehicle-to-vehicle communication at a host vehicle, the method comprising: 
monitoring signals of a primary radio frequency (RF) communication mode used by the host vehicle for vehicle-to-vehicle communication; 
determining, based at least in part on the monitoring, that reliability of communications via the primary RF communication mode has fallen below a threshold level; 
responsive to the determining that the reliability of the communications via the primary RF communication mode has fallen below the threshold level, selecting, from one or more alternative communication modes alternative to the primary RF communication mode, a backup RF communication mode with which to send a vehicle- to-vehicle message, 
wherein the backup RF communication mode comprises using a different transceiver than a transceiver of the primary RF communication mode, and wherein the selecting the backup RF communication mode is based at least in part on: 
information affecting a reliability of the backup RF communication mode, a priority of the vehicle-to-vehicle message, or both; and 
sending, from the host vehicle, the vehicle-to-vehicle message via the backup RF communication mode.
Regarding claims 9, 17, 25, are allowed for the same reasons as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 20190204853 A1	Miller, JR.; T. Stephen et al.
US 20190132832 A1	Uchiyama; Hiromasa et al.
US 20190098471 A1	Rech; Bernd et al.
(US 2019/0079538 A1) 	Joshua P. Switkes et al.,

(US 2019/0208441 A1) 	Lilei Wang et al.,
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636